Citation Nr: 1752254	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for heart disease, to include as due herbicide exposure such as Agent Orange. 

2. Entitlement to service connection for hypertension, to include as due herbicide exposure such as Agent Orange.

3. Entitlement to service connection for atherosclerosis, to include as herbicide exposure such as Agent Orange.

4. Whether new and material evidence has been received to open a claim for entitlement to service connection for diabetes mellitus, type II.

5. Entitlement to service connection for diabetes mellitus, type II, to include as due herbicide exposure such as Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from August 1967 to August 1970. 

These matters originally came before the Board on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. The Veteran's overseas service did not include duty or visitation in Vietnam or presence in the inland waters of Vietnam, and the record shows that he was not exposed to an herbicide agent such as Agent Orange during active service.

2. Heart disease did not have onset during active service or within one year following service discharge and is not otherwise related to active service.

3. Hypertension did not have onset during active service or within one year following service discharge and is not otherwise related to active service.

4. Atherosclerosis did not have onset during active service or within one year following service discharge and is not otherwise related to active service.
5. In a March 2009 rating decision, service connection for diabetes mellitus, type II, was denied due to no evidence submitted that established that the Veteran had any in-service herbicide exposure. The Veteran was notified of the decision, including his appeal rights. He did not appeal the decision nor did he submit additional evidence within one year of the rating decision.

6. Evidence received since the March 2009 rating decision shows the Veteran provided through lay statements additional docking ports that his Naval ship stopped at, which he believed exposed him to Agent Orange, which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

7. Diabetes mellitus, type II, did not have onset during active service or within one year following service discharge and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. Heart disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Atherosclerosis was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The March 2009 RO rating decision that denied the claim of entitlement to service connection for diabetes mellitus, type II is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

5. The additional evidence received since the March 2009 decision is new and material, and the claim of service connection for diabetes mellitus, type II is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6. Diabetes mellitus, type II, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III. New and Material 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105(c) (2012). However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108 (2012). 

New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim of entitlement to service connection for diabetes mellitus, type II was previously denied in an March 2009 RO decision because there was no evidence of in-service exposure to herbicides specially Agent Orange. The Veteran had stated that he was exposed to Agent Orange during his service onboard the USS Manatee in October 1969 to January 1970 while the ship was in the waters surrounding Vietnam. The Veteran was notified of the denial in a March 2009 notification letter, which included his appeal rights. Thee Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the March 2009 RO decision is final. 38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

In February 2011, the Veteran submitted a request to reopen his claim for diabetes mellitus, type II. He submitted lay statements discussing three specific ports where his ship had docked in Vietnam that he believed to be herbicide presumed areas. In the decision on appeal, the RO denied reopening the Veteran's claim. The Board disagrees with the RO's determination to not reopen the claim. The details provided by the Veteran's lay statements in regard to additional ports that do not appear to have been considered by the RO in the previous decision are new and material evidence for his claim. Thus, the Board will consider the Veteran's claim on the merits with the rest of the Veteran's claims.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

IIa. Herbicide Exposure

There are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d) (2017). If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2017). In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2017). Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R.§ 3.307(d)(6)(i). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

These disease include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke. See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 - 46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis. See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

The Veteran's claims do not meet the criteria for service connection under the Agent Orange presumption for any of his conditions. First, hypertension is not a presumed disease under 38 C.F.R. 3.309(e) therefore, no further consideration is necessary for this condition under this presumption. 

In regard to the other conditions, the Veteran states that he was exposed to tactical herbicides, such as Agent Orange, during military service. The Veteran was a member aboard the USS Manatee during the Vietnam era. Although the Veteran's service time period meets the necessary time period for the herbicide presumption, the Veteran's ship did not enter inland Vietnam waters, nor did the Veteran himself enter Vietnam. For the presumption, "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307. The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam. Haas v. Peake, 525 F3d 1168(2008); VAOPGCPREC 27-97. 

The record does not show that the Veteran's ship was anchored in an inland harbor of Vietnam. Also, there are no records that his ship regularly traversed the inland waterways of Vietnam. His service personnel records do not document service on the landmass or the inland waters of Vietnam. This was corroborated by a search through the National Personnel Records Center and Defense Personnel Records Information Retrieval System that also produced a negative response for in country Vietnam service. Although the Veteran did provide additional ports that the ship stopped at as new and material evidence to re-open his claim for diabetes mellitus, type II, and support his claim for exposure, further examination and research of these ports, led to the conclusion that they were not the specific ports to be considered under the Agent Orange presumption as determined by VA regulations. Finally, the Veteran himself admitted in his 2014 statement attached to his VA Form 9, Appeal fo the Board, that he had never left the boat to actually touch Vietnam land. 

The Board has also considered the Veteran's allegation that he was exposed to Agent Orange just based on being aboard and handling equipment that had been in Vietnam during his service. However, such allegation is not sufficient in and of itself. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Here, however, there is no evidence that the Veteran possesses the necessary expertise to identify chemical compounds such that his observation alone is sufficient to establish the present of Agent Orange and his exposure thereto. Accordingly, his assertion of herbicide exposure is insufficient to establish any actual exposure to Agent Orange.

Therefore, with the lack of exposure to herbicides, the evidence of record does not show that the Veteran is entitled to the herbicide exposure presumption for any of his claims. 

IIb. Chronic Disease Presumption 

The Veteran's claims cannot be granted service connection as chronic diseases as well. 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137(2012); 38 C.F.R. 3.307 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

All of the Veteran's claimed disabilities of heart disease, hypertension, atherosclerosis and diabetes mellitus, type II are considered chronic disabilities under 38 C.F.R. 3.307. However, there is no evidence that any of the claimed conditions were diagnosed in service or within one year of service. There are also no complaints of symptomology for these conditions in the Veteran's service treatment records or again within a year of service. In fact, the Veteran was given an examination in July 1970, a month prior to leaving service and none of the claimed disabilities were noted at all as complaints at that time. 

Therefore, with no connection to or within a year of service, as far as diagnosis and symptomology, the Board finds that none of the Veteran's claimed disabilities can be service-connected as chronic diseases. 

IIc. Direct Service Connection

In affording all benefits to the Veteran, the Board has also considered the above claimed disabilities on a direct basis as well. However, with no competent evidence attributing the disabilities to service, none of the disabilities can be connected on this basis as well. 

The only potential nexus provided in the evidence is through exposure to herbicides, particularly Agent Orange and as discussed above, the Board finds that the Veteran was exposed to herbicides during his service. Also, none of the Veteran's diagnoses are noted within his records until many years after service. Thus, none of the disabilities for which the Veteran seek service connection was manifested to a compensable degree within one year following service discharge. The earliest diagnosis on appeal was his heart disease in October 2004, while his last day in service was October 1970. This evidence tends to establish that the Veteran's claimed disabilities did not have their onset in service. The passage of many years between service separation and medical documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Additionally, there is no competent evidence attributing the Veteran's disabilities to service. The Veteran is not competent to establish the etiology of a complex disease process and therefore his statements that he believes his disabilities are related to service are insufficient to establish a nexus. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The most probative and credible evidence establishes that the Veteran's claimed disabilities are not related to service.

Because the preponderance of the evidence is against the claims for an entitlement to service connection at any time during the pendency of the appeal, the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart disease to include due to exposure to Agent Orange is denied. 

Entitlement to service connection for hypertension to include due to exposure to Agent Orange is denied. 

Entitlement to service connection for atherosclerosis to include due to exposure to Agent Orange is denied. 

The application to reopen the claim for service connection for diabetes mellitus, type II, is granted.



	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for diabetes mellitus, type II to include due to exposure to Agent Orange (diabetes) is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


